Title: VI. John Adams to Charles Adams, 24 February 1794
From: Adams, John
To: Adams, Charles


            
              Dear Charles
              Philadelphia Feb. 24. 1794
            
            As the genuine Equality of human Nature is the true Principle of all our Rights and Duties to one another: and the false Notions of Equality the source of much folly and Wickedness: and the undefined and indeterminate Ideas of it, the Cause of much Nonsense and confusion, it is of great Importance to assertain, what it does mean, and what it does not mean.
            It really means little more than that We are all of the same Species: made by the same God: possessed of Minds and Bodies alike in Essence: having all the same Reason, Passions, Affections and appetites. All Men are Men and not Beasts: Men and not Birds: Men and not Fishes. The Infant in the Womb is a Man, and not a Lyon. The Idiot even is a Man and not an Eagle— The Dwarf himself is a Man and not a Whale. The blind are Men, and not Insects, the deaf are Men and not reptiles, the dumb are Men and not Trees. All these are Men and not Angells: Men and not Vegetables &c. The difficulty of inventing a deffinition of Man has been seen by all Learned Men and there is Scarcely a Satisfactory one to be found to this day. A deffinition which shall comprehend those Particulars

which constitute the Equality in question and no more, and no less, is not easily hit upon.
            The Equality of Nature is a moral Equality only: an Equality of Rights and Obligations; nothing more.
            The Physical Inequalities among Men in a State of Nature are infinite.
            I recollect not, my Charles, whether you even accompanied me to the Hospital of the Enfans-trouvees at Paris. There have I seen in one room fifty Children every one of whom was under three days old, all lying neatly dressed and lodged in seperate beds or Cradles in Rows. In this little Congregation, you might observe all the Inequalities of Health, Strength, Beauty, Joy, sorrow, Gaiety, Horror and despair that you can discern in a populous City.— In every School and every Colledge you may see the Same Difference.
            The Physical Inequalities, in a State of Nature, are so obvious so determinate and so unalterable, that no Man is absurd enough to deny them. These Inequalities are rights. The healthy Infant has as clear a natural right to his healthy Constitution, as the Sickly one has to his infirm Constitution. The Strong Child has as Sound a natural Right to his Strength, as the Weak one to his frailty. The active Babe has the Same natural Right to his Activity, as the Sluggish one to his Sloth. The mental vigour of one is as undoubtedly his right as the imbeility of the other. The handsome Infant has the Same right to its beauty as the Ugly one to its deformity. A pleasant temper is as natural to one, as a sour disposition to the other.
            These Physical Inequalities, lay the foundation for Inequalities of Wealth Power Influence and Importance, throughout human Life. Laws and Government have neither the Power nor the Right to change them.
            In what Sense, Charles, can a Child, in a State of Nature be Said to be born equal to its Mother— Its Body is not equal— Its Mind is not equal. It is in the Power of the Mother. She has the Power of Life and death over it. she has Authority too over it, she has Wisdom, Power and Goodness, which give her a natural Authority to govern it.
            The Truth is not difficult to be understood by any Man, who sincerely Searches for it in this Instance. The natural Equality is moral only and not Physical: and in no Way affects the Question concerning forms of Government any farther than to determine that to be the best which but Secures the Equality of Rights, not that which

attempts to destroy Physical Inequalities or any of their Consequences in society, upon Property Reputation or Power.
            Society may institute and establish any Inequalities except of Rights, which it judges necessary to Secure the Laws. Government of no kind can be instituted without great Inequalities. Not even the Simplest democracy. for the Moment the assembly meets, a few will Start forth more Eloquent more Wise, and more brave than the rest and acquire a superiour Influence Reputation & Power. Hereditary Monarchies and Hereditary Senates, may be instituted by any Nation which knows them to be essential to the preservation of their equal Rights; and even these Kings and Nobles are still upon a moral Level with their meanest subjects.
            I throw out these broken hints, Charles only to put you upon thinking and reading. I am your anxious Father
            
              John Adams
            
          